DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-6 are presently pending in this Application.
Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosures of the prior-filed applications, Application No. 14/410,965 (CIP), 16/796,970 (CIP), and Provisional Application No. 61/664,282 (including the disclosures of PCT/SE2013/050700 and related Foreign Priority Document SE1250685), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these prior filed disclosures specifically discloses or suggests all of the claimed elements of Claims 1-6, including first, second, third, and fourth electrodes attached to a head of a patient, and stimulating/receiving a brain signal during distinct time periods, as required by the claims. 
Therefore, the Examiner considers 03 March 2020 to be the effective filing date for Claims 1-6, the filing date of the present Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites:
“generating a first stimulation signal, during a first time period, to the first and second electrodes…
the third and fourth electrodes receiving a first brain signal from the brain, during a second time period…
generating a second stimulation signal, during a third time period, to the third and fourth electrodes…
the first and second electrodes receiving a second brain signal from the brain…”
However, it is unclear as to whether the specific electrodes claimed in these steps (i.e., the first and second electrodes/third and fourth electrodes) are referring to ONLY these electrode pairs, or AT LEAST these electrode pairs, and thus may include other electrodes or even all of the electrodes. Therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting these limitations to be referring to ONLY the recited electrodes, as:
generating a first stimulation signal, during a first time period, to only the first and second electrodes…
only the third and fourth electrodes receiving a first brain signal from the brain, during a second time period…
generating a second stimulation signal, during a third time period, to only the third and fourth electrodes…
only the first and second electrodes receiving a second brain signal from the brain…
Any amendments must have full support within the Specification/Drawing as originally filed.  Appropriate correction or clarification is required. Claims 2-6 are rejected for depending on Claim 1. 


Regarding Claim 1, the claim recites, “the master unit or sub-control unit analyzing the second brain signal and adapting a third stimulation signal based on information in the second brain signal”. However, the claim only recites “adapting” the third stimulation signal, and does not recite whether this stimulation signal is delivered to the patient, or stored in a memory, or another step/intended function of the third stimulation signal. Furthermore, it is unclear if the third stimulation signal is in fact generated or delivered, then which elements perform these functions. For purposes of examination, the Examiner is interpreting this limitation to be “the master unit or sub-control unit analyzing the second brain signal and adapting a third stimulation signal based on information in the second brain signal, and the master unit or sub-control unit generating the third stimulation signal to the first and second electrodes.”  Any amendments must have full support within the Specification/Drawing as originally filed.  Appropriate correction or clarification is required. Claims 2-6 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recited both “forwarding the first brain signal to the master unit or sub-control unit” and “the first and second electrodes sending the second brain signal to the master unit or sub-control unit”. It is unclear as to whether ‘forwarding’ and ‘sending’ are intended to be distinct/different steps, or whether they are referring to essentially the same step of simply transferring the data. For purposes of examination, the Examiner is interpreting both “forwarding” and “sending” to both refer to exactly the same method step of transferring/passing on the brain signals to the master unit or sub-control unit. Appropriate correction or clarification is required. Claims 2-6 are rejected for depending on Claim 1. 
Regarding Claim 2, the claim recites, “the garment having electrodes attached to a muscle of the patient, the electrodes being electrically connected to the master unit or sub-control unit”. It is unclear as to whether these are the same or different electrodes than the first, second, third, and fourth electrodes as recited in Claim 1. Therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting this limitation to be referring to “additional electrodes”, other than those recited in Claim 1. Appropriate correction or clarification is required. Claims 3-5 are rejected for depending on Claim 2.
Regarding Claim 3, the claim recites, “the master unit or sub-control unit sending a stimulation signal to the muscle to stimulate the muscle, the stimulation signal having a strength and a frequency”. However, it is unclear as to whether this stimulation signal is the same or a different signal than the first, second or third stimulation signals as recited in Claim 1, or a different stimulation signal. Therefore this limitation is indefinite.  For purposes of examination, the Examiner is interpreting this limitation to be “the master unit or sub-control unit sending a fourth stimulation signal to the muscle to stimulate the muscle, the fourth stimulation signal having a strength and a frequency”. Appropriate correction or clarification is required. Claims 4-5 are rejected for depending on Claim 3.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding Claim 2, the claim recites “the garment having electrodes attached to a muscle of the patient”. However, the wording of this limitation appears to be encompassing a human organism (i.e. a muscle of the patient), since the electrodes of the garment are required to be attached to the muscle. Therefore, these limitations are excluded from the scope of patentable subject matter.  For purposes of examination, the Examiner is interpreting these limitations as including the step of “the garment having electrodes, and attaching the electrodes to a muscle of the patient”. Appropriate correction or clarification is required.  Claims 3-5 are rejected for depending on Claim 2. 

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 USC 101, set forth in this Office action. It is noted that the allowable subject matter is based on the interpretations as specifically stated by the Examiner above in the 35 USC 112(b) and 35 USC 101 rejections. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Lundqvist (US Publication No. 2012/0245483)  discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), comprising providing a garment (30, Figs. 1-5; 130, Fig. 13, Paragraph 0091-0093) worn by the patient, the garment having a first sub-control unit (131, Fig. 13; 13, Figs. 1-2; Paragraph 0045, 0081-0082, 0106-0107) electrically connected to a first electrode and a second electrode (electrodes EF1-EF24, EB1-EB23, VF/VB electrodes, Figs. 7-12; Paragraph 0103-0104, 0047) placed at a first muscle or 5first nerve of the patient (placed at multiple locations around the body within the garment, Paragraph 0019, 0042, 0047-0048, 0076, 0095), the first sub-control unit (131, Fig. 13; 13, Figs. 1-2; Paragraph 0045, 0081-0082, 0106-0107) being electrically connected to a master unit (computer/external device, Paragraph 0085-0087, 0082); providing a fifth electrode (EF1-EF3, EB1-EB2, multiple electrode placements at/around head, Figs. 7-12, Paragraph 0093, 0106, 0123) placed at a head of the patient, the fifth electrode measuring a brain voltage signal from a brain of the patient (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076); and the fifth electrode sending the measured brain voltage signal to 10the master unit (communication of signals with computer/external device, Paragraph 0085-0087, 0082, 0073, 0296-0297), further wherein the master unit (computer/external device, Paragraph 0085-0087, 0082) measuring a change in the brain signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076) to determine which muscle to stimulate (stimulation of specific muscles/areas based on desired motion based on movement thought patterns, Paragraph 0017, 0296-0297), and the master unit (computer/external device, Paragraph 0085-0087, 0082) retrieving a feedback signal from the second muscle or the brain signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head/muscles, Paragraph 0065-0067, 0073, 0076) to determine which muscle to stimulate (stimulation of specific muscles/areas based on desired motion based on movement thought patterns, Paragraph 0017, 0296-0297). However, Lundqvist does not specifically disclose or teach first/second and third/fourth electrodes either stimulating and receiving brain signals during separate and distinct time periods, and wherein the master unit or sub-control unit analyzes the brain signals and adapts the different simulation signals for subsequent delivery to specific electrode pairs as explicitly claimed in Claim 1.  
Ciulla (US Publication No. 2003/0199945) discloses a method of treating a patient (Abstract) comprising a garment to be worn by the patient (14, 24, Fig. 1a-b) comprising electrodes to provide muscle stimulation (Paragraph 0114-0115) based on feedback, including an electrode to sense brain voltage signals (Paragraph 0118). However, Ciulla does not specifically disclose or teach first/second and third/fourth electrodes either stimulating and receiving brain signals during separate and distinct time periods, and wherein the master unit or sub-control unit analyzes the brain signals and adapts the different simulation signals for subsequent delivery to specific electrode pairs as explicitly claimed in Claim 1.  
Tucker (US Publication No. 2017/0165484) describes a method for treating a patient (Abstract), comprising: providing a first electrode, a second electrode, a third electrode and a fourth electrode placed on a head of the patient (electrodes 16, FIG. 1; Paragraph 0033), the first, second, third and fourth electrodes being electrically connected to a master unit or sub-control unit (computer system 26, FIG. 1; Paragraph 0036); the master unit or sub-control unit generating a first stimulation signal, during a first time period, to each of the electrodes to stimulate a brain with the first stimulation signal (Paragraph 0088; performing neurostimulation in place of the EIT; e.g. at 100, FIG. 3; all electrodes utilized); each of the electrodes receiving a first brain signal from the brain, during a second time period, and forwarding the first brain signal to the master unit or sub-control unit, the first time period being different and distinct from the second time period so there is no overlap between the first and second time periods (perform EEG, Paragraph 0089, 0101; can be performed in sequence; e.g. see 102, FIG. 3); the master unit or sub-control unit analyzing the first brain signal and adapting a second stimulation signal based on information in the first brain signal (Paragraph 0093: feedback for next stimulation); the master unit or sub-control unit generating the second stimulation signal (Paragraph 0093), during a third time period, to each of the electrodes, the third time period being subsequent to the second time period so that there is no overlap between the second and third time periods (Paragraph 0093, 0088; signal information is required for the next stimulation), to each of the electrodes receiving a second brain signal from the brain, to each of the electrodes sending the second brain signal to the master unit or sub-control unit (Paragraph 0048, 0088, 0093; performed continuously) and the master unit or sub-control unit analyzing the second brain signal and adapting a third stimulation signal based on information in the second brain signal (Paragraph 0093,0048: continuous feedback).  However, Tucker does not specifically disclose or teach first/second and third/fourth electrodes either stimulating and receiving brain signals during separate and distinct time periods, and wherein the master unit or sub-control unit analyzes the brain signals and adapts the different simulation signals for subsequent delivery to specific electrode pairs as explicitly claimed in Claim 1.  
Crosby et al. (US Publication No. 2011/0224665) discloses a method for treating a patient (Abstract, Paragraph 0022, 0025), comprising: providing a device having a first sub-control unit (units 20, 50, 60, 70, 80, Figs. 2-7, Paragraph 0022) electrically connected to a first electrode and a second electrode placed at a first muscle or 5first nerve (multiple electrodes placed at different muscle/nerve locations, 26, 22, 24, Fig. 1, 101a-f, 111a-g, Figs. 8A-B, Paragraph 0100, 0123, 0126) and a third electrode and fourth electrode placed at a second muscle or second nerve of the patient (multiple electrodes placed at different muscle/nerve locations, 26, 22, 24, Fig. 1, 101a-f, 111a-g, Figs. 8A-B, Paragraph 0100, 0123, 0126), the first sub-control unit (units 20, 50, 60, 70, 80, Figs. 2-7, Paragraph 0022) being electrically connected to a master unit (30, Fig. 1, Paragraph 0029-0030, 0041, 0043);  prior to sending a first stimulation signal to the first sub-control unit (Paragraph 0028, 0042-0043, 0050, 0095), the master unit sending first data units to instruct the first sub-control unit (Paragraph 0029-0030, 0041, 0043) to send the first stimulation signal to the first electrode (multiple electrodes placed at different muscle/nerve locations, 26, 22, 24, Fig. 1, 101a-f, 111a-g, Figs. 8A-B, Paragraph 0100, 0123, 0126);  10the master unit (30, Fig. 1, Paragraph 0029-0030, 0041, 0043) sending the first stimulation signal to the first sub-control unit (Paragraph 0022, 0028, 0042-0043, 0050), the first sub- control unit receiving the first stimulation signal (Paragraph 0022, 0028, 0042-0043, 0050) and forwarding the first stimulation signal to the first electrode (multiple electrodes, 26, 22, 24, Fig. 1, 101a-f, 111a-g, Figs. 8A-B, Paragraph 0100, 0123, 0126) to stimulate the first muscle or first nerve with the first stimulation signal (stimulation of different muscle/nerve locations, 26, 22, 24, Fig. 1, 101a-f, 111a-g, Figs. 8A-B, Paragraph 0100, 0123, 0126); and in a time-gap between the first stimulation signal and a second stimulation signal (periodic/multiplexed/staggered sensing and stimulating, Paragraph 0095, 0097, 0078, 0100, 0102, 0124) to the first 15sub-control unit, the master unit (30, Fig. 1, Paragraph 0029-0030, 0041, 0043) sending second data units to the first sub-control unit to instruct the first sub-control unit (units 20, 50, 60, 70, 80, Figs. 2-7, Paragraph 0022) to send the second stimulation signal to the third electrode to stimulate the second muscle or second nerve with the second stimulation signal (Paragraph 0022, 0028, 0042-0043, 0050, 0100, 0123, 0126); and the master unit (30, Fig. 1, Paragraph 0029-0030, 0041, 0043) sending no data units (neither sensing or stimulating signals, Paragraph 0095, 0097, 0078, 0100, 0102, 0124) while the first muscle or first nerve is being stimulated by the first stimulation signal (periodic/multiplexed/staggered sensing and stimulating signals, Paragraph 0095, 0097, 0078, 0100, 0102, 0124) and the while the second muscle or second nerve is being 20stimulated by the second stimulation signal (periodic/multiplexed/staggered sensing and stimulating signals, Paragraph 0095, 0097, 0078, 0100, 0102, 0124).  However, Crosby et al. does not specifically disclose or teach first/second and third/fourth electrodes either stimulating and receiving brain signals during separate and distinct time periods, and wherein the master unit or sub-control unit analyzes the brain signals and adapts the different simulation signals for subsequent delivery to specific electrode pairs as explicitly claimed in Claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792